 TOWN & C'ONTRY SPERMARKEISWilhow Corporation d/b/a Town & Country Super-markets and Retail Store Employees Union, Local322 of Southwest Missouri, affiliated with UnitedFood and Commercial Workers InternationalUnion, AFL-CIO.' Case 17 CA 7669August 17. 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEIMBI RS PENI.I ()AND MURPHYOn March 14. 1979, Administrative Law JudgeLeonard M. Wagman issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief; and the General Counselfiled cross-exceptions with a supporting brief: and abrief in answer to Respondent's exceptions.Pursuant to the provisions of Section 3(h) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered delegated the record andthe attached Decision in light of the exceptions andbriefs and has decided to affirm the rulings. findings.2and conclusions of the Administrative Law Judge andto adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, Wilhow Corporation d/b/aTown & Country Supermarkets, Columbus, Kansas,its officers, agents, successors, and assigns, shall take'On June 7, 1979, the Retail Clerks International Union. AFL CIO.merged with the Amalgamated Meatcutters and Butcher Workmen of NorthAmerica. thereby forming the United Food and Commercial Workers Inter-national Union, AFL-CIO. The caption, previously designating the Interna-tional as Retail Clerks International Association, AFL-CIO. has beenamended accordingly.2 Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not be overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products, Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.In its exceptions. Respondent alleged bias and prejudice on the part of theAdministrative Law Judge in deciding this case. We have carefully consid-ered the record as a whole, and his Decision in light of Respondent's excep-tions, and find no basis for finding bias on the part of the AdministrativeLaw Judge.In the fourth paragraph of sec. II, A, of his Decision. the AdministrativeLaw Judge referred to a race track owned by one of the owners of Respon-dent as a horserace track. In its exceptions, Respondent advised that thetrack was in fact an auto race track.the action set forth in the said recommended Order.except that the attached notice is substituted oIr thatof the Administrative Law Judge.APPENDIX ANOTICE To EMPI.OYEIE SPOSTED BY ORDER OF illNATIONAI. LABOR RFI.ATIONS BOARDAn Agency of the United States GovernmentWE WII.I NOT discharge you, lay you off orotherwise discriminate against you because youhave engaged in organizing activity for. or are amember or supporter of Retail Store EmployeesUnion Local 322 of Southwest Missouri withUnited Food and Commercial Workers Interna-tional. AFL-CIO. or an, other union.W'l WNi.i. N)I ask \ou whether ou or otheremployees are union members or are helping theabove-named Union. or any other union.WI WIl.L N) threaten our emploees withstore closure, discharge. loss of benefits. or otherreprisals because they support the above-namedUnion, or any other union.WE WULl.. NOI offer free race track admissionor other benefits, or solicit grievances from ouremployees, or adjust grievances, or promise ouremployees improved conditions of employment.or otherwise seek to induce them to withdraw orwithhold their support from the above-namedUnion.WE WII.L NOT refuse to recognize the above-named Union, as the collective-bargaining repre-sentative of:All full-time and regular part-time stockers,checkers, produce manager, and carryout per-sonnel employed by Wilhow Corporation d/b/a Town & County Supermarkets at its Co-lumbus, Kansas, Store. including the assistantstore manager but excluding office clerical em-ployees, professional employees. managerialemployees, confidential employees, meat de-partment employees, janitors. bakery depart-ment employees, main warehouse employees.truck drivers, guards, and supervisors withinthe meaning of the Act.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.WE Wll.l offer James Karlinger and JamesMogle reinstatement to their respective formerjobs which they held prior to the discriminationagainst them or, if any of those jobs no longer244 NLRB No. 52303 DECISIONS OF NATIONAL. LABOR RELATIONS BOARDexist, to jobs substantially equivalent to their re-spective former jobs, without prejudice to theirrespective seniority or other rights and privilegespreviously enjoyed.WE Wli.l. make whole James Karlinger andJames Mogle for any loss of pay which each mayhave suffered because of the discriminationwhich we inflicted upon them, with interest.WE WILl., upon request, recognize and bargainwith the above-named Union as the collective-bargaining representative of the employees in theunit described above, respecting rates of pay,wages, hours, or other terms and conditions ofemployment and, if an understanding is reached,embody such understanding in a signed collec-tive-bargaining agreement.WII.liOW CORPORATION D/B/A TOWN &COUNTRY SUPERMARKETSDECISIONSIATE MENT OF THE CASELEONARD M. WAGMAN, Administrative Law Judge:Upon a charge and an amended charge filed by Retail StoreEmployees Union Local 322 of Southwest Missouri affili-ated with Retail Clerks International Association, AFLCIO, herein called the Union, the Regional Director forRegion 17 of the National Labor Relations Board issued acomplaint on June 30. 1977.' The complaint, as amended atthe hearing, alleges that the Respondent, Wilhow Corpora-tion d/b/a Town & Country Supermarket. referred to be-low as the Company, had violated Sections 8(a)(l), (3), and(5) of the National Labor Relations Act, as amended (29U.S.C. 151, et seq.). The Company, by its timely answer, asamended at the hearing, denied commission of the allegedunfair labor practices.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and the Respondent,I make the following:FINDINGS OF FAC("II. JURISDICTION AND LABOR ORGANIZATIONThe Company, a Missouri corporation, operates eight re-tail grocery stores, including the grocery store at Columbus,Kansas, which is involved in the instant case. The annualgross value of business at the Company's Columbus, Kan-sas, store exceeds $500,000. In the course and conduct of itsbusiness within Kansas. the Company annually purchasesgoods and materials valued in excess of $50,000 directlyfrom sources outside the State. The Company admitted theforegoing data and conceded that at all times material itwas an employer engaged in commerce within the meaningof Section 2(2), (6), and (7) of the Act.I Unless otherwise stated, all dates refer to 1977.The complaint alleged. but the Company's answer de-nied, that Retail Store Employees Union Local 322 of'Southwest Missouri, affiliated with Retail Clerks Interna-tional Association, AFL CIO was a labor organizationwithin the meaning of Section 2(5) of the Act.2The uncon-tradicted and credited testimony of' the Union's staff repre-sentative. Glen Conyers, shows the Union to be an organi-zation in which employees participate and which exists forthe purpose of dealing with employers, on behalf' of em-ployees, with respect to wages, rates of pay, hours of em-ployment and conditions of'employment which are set forthin collective bargaining agreements between the Union andemployers. The Union also enforces such collective bar-gaining agreements as the representative of' employees. Ifind therefore that the Union is a labor organization withinthe meaning of Section 2(5) of the Act.II. filE AI.I.E(EI) UNI.AIR LABOR I'RA(I( ESA. Background & IssuesIn late April, Stanley Robinson, an assistant manager atthe Company's Columbus store, telephoned union repre-sentative Glen Conyers and requested a meeting betweenColumbus store employees and union representatives to dis-cuss the possibility of union representation fbr the Colum-bus store employees. On May 5, eight of the Company'sColumbus store employees met with Conyers at his office inJoplin. Missouri. Conyers told the employees of the Union'scollective-bargaining agreements with other stores and de-scribed their provisions. He also solicited their signatureson union authorization cards.The following day. the Union sent to the Company thefirst of three demands for recognition and bargaining in aunit which the Union described as "the grocery departmentof your Columbus, Kansas store." The Company receivedthe first written demand for recognition on the afternoon ofMay 7. The Union also sought a Board held representationelection in the same unit by filing a petition with the Re-gional Director in Case 17- RC-8293.On June 17, the Regional Director issued a decision di-recting an election in the unit sought by the Union. TheBoard, on July 21, denied the Company's request for reviewof the Regional Director's determination. However, it ap-pears the contemplated election has not been held.The issues presented here are whether the evidence showsthat in opposing the Union's organizing effort, the Com-pany violated Section 8(a)(l) of the Act by: (a) Coercivelyinterrogating employees regarding their own and other em-ployees' union activity and sentiment toward the Union; (b)Threatening employees with discharge if the Union's orga-nizing campaign succeeded; (c) Soliciting complaints fromemployees to dissuade them from supporting the Union: (d)Promising an employee increased working hours if the2 Sec. 2(5) states:(5) The term "labor organization" means any organization of any kind.or any agency or employee representation committee or plan, in whichemployees participate and which exists for the purpose, in whole or inpart, of dealing with employers concerning grievances. labor disputes.wages. rate of pay. hours of employment or conditions of work.304 TOWN & COUNTRY SUPERMARKETSUnion organizing campaign failed: (e) Offering employeesfree admission to a horse race track to persuade them toabandon the Union: (f) Granting employees wage increasesduring the Union's organizing campaign: (g) Warning em-ployees that the Company would close the Columbus storeif a union organizing campaign were successful.Further issues presented are whether the Company vio-lated Section 8(a)(3) and (I) of the Act by discharging em-ployees Jim Karlinger and James Mogle because of theirmembership and support for and activities on behalf of theUnion. Finally, the complaint alleges and the answer deniesthat the Company violated Section 8(a)(5) and (I) of theAct by its failure and refusal to bargain with the Union forthe requested unit of the Company's employees.B. Alleged Interference, Restraint, and CoercionLate in the afternoon or early evening of May 7, ShirleyWilliams, one of the Company's owners while visiting theColumbus store, told employee Mitchell L. Reese and otherstore employees including Marty Carpino that "there hadbeen some trouble in the store." Williams then went on totell Reese and other employees present about his race tracklocated at Monette. Missouri. Williams invited his listenersdown to the race track saying that he would meet them atthe gate and "get us in for free." Williams instructed theemployees to address their requests to Williams through theColumbus store manager, Roger Box. Williams added thatarrangements would be made for the employees to "get thatSunday off." Prior to this incident, Williams had never ut-tered more than a passing greeting to employee Reese. Norhad he ever extended such an invitation to Reese prior tothis incident.'Williams' unusual offer came in the midst of the Union'sorganizing campaign to which he alluded by his remarkabout "some trouble in the store." These factors pursuademe that William's invitation was a thinly veiled attempt topersuade the listening employees to withdraw their supportfrom the Union in return for the favor he offered. By thisattempt to interfere with the employees' right under Section7 of the Act' to support the Union, I find the Companyviolated Section 8(a)( ) of the Act.3Carpino signed a union authorization card on the afternoon of May 741 have rejected Shirley Williams' testimony that he did not have anyconversation with Mitchell Reese on May 7 and that he. Williams. was notpresent at the Columbus store on that date. As Reese impressed me as themore candid witness. I have credited his testimony regarding Williams' re-marks.In assessing reliability. I have considered that at the time Reese testified hewas an employee of the Company. I have also noted the logical and reason-able sequence of the remarks which Reese attributed to Williams. Further. Inoted that unlike Reese, who testified solemnly and appeared to be searchinghis memory, Williams, assumed a glib manner as he provided self-servingdeclarations regarding his personal policy of inviting all company employeesin every store to his Missouri race track and that union activity had nothingto do with such invitations.S Sec. 7 of the Act states:Employees shall have the right to self-organization, to form. join. orassist labor organizations, to bargain collectively through represelta-tives of their own choosing and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid or protec-tion and shall also have the right to refrain from any or all such activi-ties.During the week of May 9, Manager Roger Box. an ad-mitted supervisor, approached employee Reese. who hadsigned a union authorization card on May 7, and asked."Do you have anything to say to me?" Reese replied. "No."When Box retorted. "Are ou sure?", Reese responded."Yes. I'm sure." Not more than 2 hours later. Box returnedto Reese and said, "You don't know what's going on. doyou?" Reese remained silent.6In the context of the Union's organizing campaign, Rog-er Box's cryptic questions aimed at Mitchell Reese. wereattempts to pressure Reese into providing information re-garding Reese's union sentiment and activit and the unionsentiment and union activities of other employees. This in-terrogation by a company supervisor coming close in thewake of Shirley Williams' unlawful invitation to Reese. waslikely to coerce and restrain Reese in the exercise of hisright to support the Union. I find, therefore, that by RogerBox's interrogation of employee Reese, the Company againviolated Section 8(a)( 1) of the Act.Roger Box's wife Paula also became involved in theCompany's reaction to the Union's organizing campaign.At about midday on May 7, Paula Box telephoned ErmaMcClure, mother of company employee Alan McClure andinvited Ms. McClure to meet her at the Columbus store.When Mrs. McClure arrived at the store. Paula Box con-ducted her to a nearby drug store to have a coke and chat.Paula Box asked Ms. McClure if she knew about theUnion's organizing activity at the Columbus store. McClureanswered yes and that her son Alan had told her about it. Ifind from Ms. McClure's uncontradicted testimony that atthis point Paula Box stated in substance that if the Unionsucceeded in its organizing campaign that the Company"would be required to pay higher wages with the result thatsome employees would be terminated.7The following dayMs. McClure told her son of this conversation.General Counsel contended that Paula Box was at alltimes material to this case either a supervisor within themeaning of Section 2(1 I ) of the Act or at least an agent ofthe Company within the meaning of Section 2(13)1 of theAct. Respondent urged that Paula Box was a rank-and-fileemployee whose remarks and conduct would not he attrib-utable to the Company.I My findings regarding this incident were based upon Reese's credibletestimony. Roger Box's testimony was uncertain on this matter. After testify-ing that he did not remember questioning Reese on May 9 or at and time inthat week. Box denied questioning Reese about his or other employees'union activities. However. Box neither directly denied nor contradictedReese's testimony.Paula Box did not testify.Sec. 2( I I provides:The term "supervisor" means any individual having authority. n theinterest of the employer to hire, transfer, suspend, lay off, recall, pro-mote. discharge, assign, reward, or discipline other employees. or re-sponsibly to direct them. or to adjust their grievances, ior effectively torecommend such action, if in connection with the foregoing the exerciseof such authority is not of a merely routine or clerical nature, but re-quires the use of independent judgment.9 Sec. 2(13) providesIn determining whether any person is acting as an "agent" of anotherperson so as to make such other person responsible or his acts, thequestion of hether the specific acts performed were actually authorizedor subsequently ratified shall not be controllng.305 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe essential facts regarding Paula Box's employmentstatus are not in dispute.0At all times material to this case.the Company employed Paula Box as the Columbus store'sbookkeeper. Her work area was in the store office locatednear the checkout area, which she shared with her husband,Store Manager Roger Box and an assistant manager. TheCompany did not authorize Paula Box to hire, discharge.direct or discipline employees.Paula Box participated in the hiring of store personnel.In October 1976 Paula Box invited prospective employeeDebra Jackson to the Columbus store if she was "still inter-ested" in employment there. When Jackson arrived at thestore, Paula told her she would be employed as a part-timechecker and then turned her over to a cashier for furtherinstructions.In late December 1976 or early January 1977, prospec-tive employee Alan McClure came to the Columbus storeoffice seeking employment there. Paula Box, in the presenceof Roger Box, took down McClure's name and address. Sheadvised him that if a job opened up she would call him.Approximately one week later, McClure again appeared atthe Company's Columbus store, where Paula Box, in RogerBox's presence, asked McClure if he was still interested inthe job. He said he was. Paula Box and McClure then be-gan discussing a work schedule for him. Ms. Box made outhis schedule and hired him to work the following week.Paula Box also assisted in the store's operations. Fromtime to time, she requested employees to restock shelves,pick up refuse in the parking lot, or to perform otherchores. The Company expected employees to comply withsuch requests. However, I find from the credited testimonyof General Counsel's witnesses Debra Jackson, StanleyRobinson, and James Mogle that the Columbus employeesregularly complied with Paula Box's instructions.Without deciding whether the General Counsel hasshown that Paula Box was a supervisor within the meaningof Section 2(1 1) of the Act, I find that Paula Box was suffi-ciently allied with the Company's Columbus store manage-ment to make her its representative. The relatively smallcomplement of employees at the Company's Columbusstore numbering approximately 18, Paula Box's marital re-lationship with the Columbus store manager, her highlyvisible position in the store office, and her role in the store'soperation endowed Ms. Box with a position and status sig-nificantly higher than the other Columbus store employees.In these circumstances, when she expressed the Company'sattitude toward the Union or the employees union activityor sentiment, listening employees would be likely to con-clude that Paula Box was expressing management's senti-ments, and that she was in fact management's voice. There-fore. I find Paula Box's conduct, as set forth in this decision,was attributable to the Company.There can be little doubt of Paula Box's purpose in ar-ranging a chat with Erma McClure on May 7. After makingcertain that Ms. McClure was aware of the Union's orga-'0In the Decision and direction of election in Case 17 RC 8293, the Re-gional Director excluded Paula Box from the unit on the ground that she wastoo closely allied with management and thus "does not share a sufficientcommunity of interest with the unit employees...." The Board, upon theCompany's request for review of the Regional Director's determination,amended his decision to permit Paula Box to vote a challenged ballot.nizing efforts at the store, where her son Alan was an em-ployee, Ms. Box made plain that the Union's success wouldresult in employee terminations. Thus did Paula Box raisethe possibility that the Company would discharge Alan Mc-Clure if he and other employees assisted the Union." It isalso likely that Paula Box contemplated that Ms. McClurewould waste no time in telling her son of this danger. In-deed. on May 8 Ms. McClure told her son about this con-versation. I find that using his mother as a messenger, theCompany conveyed to Alan McClure the threat of dis-charge if he and his fellow employees supported the Union.By thus restraining and coercing Alan McClure in the exer-cise of his right to support the Union, the Company vio-lated Section 8(aXI) of the Act.Paula Box's concern about union activity surfaced aboutthree months earlier. In February 1977 Paula Box told em-ployee Mitchell Reese. in a conversation at the Company'sColumbus store, that John Howard would close the Colum-bus store if a union succeeded in organizing the employees.Paula Box went on to tell Reese that Store Manager RogerBox did not like unions and cautioned Reese against talkingabout unions at the store. Reese testified credibly that hebelieved that Paula Box was giving her opinion and that hedid not accept the view that John Howard would close thestore if the employees embraced union representation.I find no merit in the Company's contention that Reese'stestimony shows that Paula Box's remarks were not coer-cive. For it is well settled that it is the tendency of theconduct in question to be coercive that constitutes the vio-lation of Section 8(a)(1) of the Act, and not whether it wassuccessful. N.L.R.B. v. Link-Belt Company, 311 U.S. 584,599 (1941); N.L.R.B. v. Wylie Manufacturing Company, 417F.2d 192, 195 (lOth Cir. 1969), cert. denied 397 U.S. 913(1970), El Rancho Market, 235 NLRB 468 (1978). 1 find,therefore that Paula Box's warning to Mitchell Reese con-stituted a threat violative of Section 8(a)(1) of the Act.On May 8 near the Columbus store, Paula Box conversedwith employee Debra Jackson about the Union. Ms. Boxasked Jackson how she felt about the Union." Jackson re-sponded that she thought "it would be a good thing." Atthis Box issued a warning. She stated in substance that ifthe Union succeeded in organizing the store, the Companywould be required to raise wages. This, according to Box,would necessitate a cutback in employees. Ms. Box alsopointed out that as Jackson was the last employee hired shewould be the first to be terminated. I find that by this threatthe Company violated Section 8(a)(1) of the Act. I furtherfind that in the same incident Paula Box also violated Sec-tion 8(a)( I) of the Act by coercively interrogating Jacksonabout her union sentiment.I find from Alan McClure's uncontradicted testimonythat on May 10, in a conversation with Alan McClure atthe store office, Paula Box asked if he knew that there hadbeen talk about the Union in the store. McClure said "yes."Ms. Box, aware that he was a part-time employee, warnedMcClure that if the Union organizing campaign succeeded,the Company "would have to go to full-time employees," Parts, Jobbers. Warehouse, Inc, 216 NLRB 1093. 1096 (1975)."i My findings regarding this incident are based upon Jackson's uncontra-dicted testimon,.306 TOWN & COUNTRY SPERMARKETSand most of the part-time help would probably have to belaid off or lose their jobs." Ms. Box's warning was nothingless than a threat that the Company would use its economicpower to punish its part-time employees if they and theother store employees supported the Union. By this threatthe Company again violated Section 8(a)(1) of the Act.During the week of May 16, Paula Box again sought topersuade employee McClure to withhold his support fromthe Union. Ms. Box asked McClure if he wanted morehours of work. McClure said "yes." At this, I find fromMcClure's credible testimony, that Paula Box said "ifthings went their way that I would probably get them, andif not, she didn't know." In the context of her repeatedattempts to persuade McClure to withhold his support fromthe Union. Ms. Box's remarks constituted a thinly veiledoffer of enhanced income as an inducement for McClure toabandon the Union. By this attempt to interfere with em-ployee McClure's Section 7 rights, I find the Company vio-lated Section 8(a)(1) of the Act.Enroute home from work on Saturday, May 14. AlanMcClure walked through the Columbus store's parking lot.He passed an automobile containing Shirley Williams, Rog-er, and Paula Box. As he passed Paula Box rolled down thewindow and summoned McClure to the automobile whereshe introduced him to Shirley Williams. whom she identi-fied as an owner of the store.Williams asked McClure if he knew there had been talkabout the Union at the store. McClure said "yes." I alsofind from McClure's credible and uncontradicted testimonythat Mr. Williams "said he was going to be around moreoften, if the employees wanted to talk to him about any-thing, if we had any problems we wanted to discuss withhim."Paula Box asked McClure "who was behind it all." Atthis Williams assured McClure that he need not answer thequestion, adding that it was "against the labor laws." Wil-liams went on to state that he owned a race track and thatif McClure found himself in the vicinity he should "stop byand see the races."In the context of discussion about the Union campaign.Williams' announcement of his availability to discuss em-ployee "problems" would be likely to persuade McClurethat the Company was soliciting his grievances in an effortto erode the Union's employee support. I find therefore thatby this solicitation of employee grievances, the Companyviolated Section 8(a)(1) of the Act.However, contrary to the General Counsel's position, Ifind that Williams' quick assurance that McClure need notanswer Ms. Box's question about union activity was suffi-cient to avoid a finding of coercive interrogation. I findtherefore that Ms. Box's question did not violate Section8(a)(l) of the Act. I shall recommend dismissal of the por-tion of the complaint which refers to that question.Nor am I persuaded that Shirley Williams' remark toMcClure about a visit to Williams' Missouri race track wasunlawful. Absent from this remark was any offer of freeadmission or a day off from McClure's labors at the Colum-bus store. In essence Shirley Williams' remark about hisMissouri race track amounted to nothing more than promo-tional information which did not run afoul of Section8(a)(1) of the Act. I shall recommend dismissal of the alle-gation regarding this incident.Another incident referred to in the amended complaintarose in a conversation between Produce Specialist GilbertDavis and Assistant Store Manager Stanley Robinson on orabout May 14 at the Columbus store. The discussion oc-curred approximately one week after the Company's receiptof the Union's initial written demand for recognition andbargaining to which was attached a list of Columbus storeemployees who had signed union authorization cards andphotocopies of the signed cards. Stanley Robinson's namewas on the list and on one of the cards.Davis asked Robinson what the problems were in thestole and what was going on. Robinson said that he did notknow. The conversation turned to Robinson's personal life.Robinson spoke of his plan to build a home and assertedthat he was in the process of purchasing land for that pur-pose. Davis asked: "You'll need a job won't you?" Robin-son agreed and continued to talk about the home's con-struction. In the ensuing discussion. Gilbert remarked:"Well you'll need a job to make payments on that." Robin-son agreed and the conversation ended."Before considering whether Davis' remarks violated theAct, I must consider whether Davis' status permits attribu-tion of those remarks to the Company and whether Robin-son, as assistant store manager was, as the Company con-tends. a supervisor within the meaning of Section 2(11 ) ofthe Act and thus not protected by Section 8(a)(I) of theAct.The facts regarding Davis' status are not in dispute. Atall times material to this case, the Company employed Gil-bert Davis as its produce specialist. In that capacity. hevisited and inspected the produce departments of all eightof the Company's stores including the Columbus store, onceor twice weekly. He saw that store produce cases werefilled, that the merchandise was properly stored in a cooleror attractively displayed, and that the produce departmentswere clean. Davis had authority to evaluate the perform-ance of the Company's produce managers and to directthem to correct deficiencies in their performance. For ex-ample, Davis credibly testified that he directed the Colum-bus store's produce manager. Karlinger, to clean filters inthe cooler, to date produce in accordance with companypolicy, to keep his produce rack properly filled, and to com-ply with company policy in ordering produce from desig-nated suppliers. I also find from Davis' credited testimonythat in evaluating and directing the Company's eight pro-duce managers in the performance of their duties he exer-cised independent judgment.John Howard. who shared ownership of the Companywith Shirley Williams, consulted with Davis regarding theCompany's produce operations on a weekly basis. As Davisresponsibly directed the work of the Company's produceI Da is flail) denied having an) conversation with Robinson on Mas 14Hosvever, n his eariher tesimon) regarding the alleged incident. Davisseemed uncertain as he considered leading questions propounded h theC<ompan)'s counsel tinder further questioning by compan) counsel and me.Davis. after hedging somewhat, gave his flat denial. In contrast. Robinsonwho was a companN emplo ee at the time of the hearing, testified in a fulland forthright manner. Thus. Robinson impressed me as the more reliablewitness have rejected Davis' denial and have based my findings as to thisincident upon Robinson's testimon3307 I):'lCISIONS OF NATIONAL LABOR RELATIONS BOARDmanagers, I find that at all times material to this case hewas a supervisor within the meaning of Section 2(11 ) of theAct. However, if the Board disagrees with my finding thatDavis was a supervisor. I make the additional finding thateven if he were not a supervisory, the CompanN gave himsuch position and status as to convince Robinson that hespoke on behalf of the Company. I find therefore that Daviswas an agent of the Company within the meaning of Sec-tion 2(13) of the Act, and that his remarks to Robinsonwere imputable to the Company. Brohill Compaln', 210NLRB 288, 294 (1974).Assistant Store Manager Stanley O. Robinson orders andstocks merchandise for half of the Columbus store's groceryshelves.'4Robinson's procedure for ordering merchandise isroutine in nature and was set by the Company. Robinsonprepares grocery merchandise for display making sure thatthe correct price appears on each item. Robinson exercisesauthority to ask other employees to assist him in his tasks. Ifind from John Howard's testimony that the Company ex-pects employees to cooperate with one another in perform-ing such routine tasks. On two nights per week, Robinsonchecks two of the Columbus store's three cash registers. Hetakes a reading of the register receipts, counts the money inthe drawer, and records the data on a check sheet. In sum.he closes out the two registers at the end of the evening andbalances receipts against register readings. Roger Boxchecks the third register twice weekly.On alternate Sundays Roger Box places Robinson incharge of the Columbus store fbr approximately 6 hours.During that time no more than two other employees workat the store. On one occasion, not a Sunday. Roger Box leftRobinson in charge of the store when Box was called away.On that occasion Robinson wrote checks, paid the winnersof a company promotional program, deposited receipts in abank, and closed the store. However, during these absencesRobinson and the other employees followed specific in-structions left by Box. When additional employees wereneeded during the Sundays when Robinson was in chargeof the store he called them in only upon specific instructionsfrom Roger Box. Notwithstanding the title it has bestowedupon him, the Company has not clothed Robinson with anyof the kinds of authority enumerated in Section 2( 1 ) of theAct. There has been no showing that Robinson has author-ity to reward, assign, hire, discharge, or to make any otherpersonnel changes, to discipline employees, or adjust theirgrievances. Nor is there evidence that he has authority ef-fective to recommend such action to the Company. FinallyI find that in performing his responsibilities in stocking andmarking prices on merchandise, such authority as Robinsonexercises is routine in nature and does not require the use ofindependent judgment. I find, therefore, that at all timesmaterial to this case Assistant Manager Robinson was not asupervisor within the meaning of Section 2(1 1) of the Act.I have considered Davis' remarks to Robinson in light ofthe union activity among the store employees and Robin-4 In the Decision and Direction of Election in Case 17 RC 8293, theRegional Director, contrary to the Company's position. found that Robinsonwas not a supervisor within the meaning of Sec. 2( 1 I) of the Act. and in-cluded him in the unit. The Board denied the Companv's request lir reviewof the finding.son's participation in that activity. Ilowever, Davis' ques-tion was not directed at learning about Robinson's unionactivity or sentiment, or the union activity or sentiment ofany particular employees. Instead, I find Davis' questionwas a general inquiry about conditions at the store. Therew.as no mention of the Union. the Union's demand for rec-ognition or of union activit. In this context, Davis' re-marks about Robinson's needing his job were innocuousresponses to remarks about contemplated expenditures ofmoney. I find, therefore, contrary to the General Counsel'scontention, that Davis' remarks to Robinson were not vio-lative of Section 8(a)( I1 of the Act. I shall recommend dis-missal of the portion of the amended complaint which re-fers to this incident.I find from Robinson's credited testimony that on theafternoon of May 26, in the back room of the Columbusstore, IHoward asked Robinson to explain "how we got intothis mess." Robinson reminded Howard. that before theemployees had gone to the Union, Robinson had conferredin vain with Howard about employee problems. In particu-lar. he recounted the employees' displeasure with PaulaBox's dominance in the store's management. Robinsonstated that the employees were again complaining aboutPaula Box and distribution of the workload. The employeeswanted Roger to make work assignments rather than PaulaBox.In response Howard asked in substance: "What can wedo to stop it? What can we do to get out of this mess?"Robinson replied that it was too late, adding that the em-ployees "were going for the organization." Howard askedRobinson to suggest a solution to these problems. Robinsonanswered that the store manager should run the store, dele-gate the work, and assign job responsibilities equally. Rob-inson repeated a complaint he had made to Howard priorto the inception of union activity at the Columbus store.Robinson charged Paula Box with "brow beating" employ-ees about their dress and for their noisy handling of grocerycarts and grocery bags.On May 31 John Howard and his partner Shirley Wil-liams approached Stanley Robinson at a restaurant in Co-lumbus, Kansas. during Robinson's lunch hour. At How-ard's request Robinson repeated his side of the May 26conversation with Howard. Robinson recounted the em-ployees' complaints and explained why the employees hadbecome displeased to the point of seeking union representa-tion. Robinson repeated the employees' complaints aboutPaula Box's participation in the Columbus store's manage-ment and Roger Box's failure to exercise his managementauthority regarding the assignment of work.Soon after the May 26 Robinson-Howard conversationthe Company enclosed Paula Box's desk and the office areawith a 2-feet high plexi glass wall shielding the office fromthe store's working area. On or about June 9 John Howardshowed Robinson a sketch of the store in which he andRoger Box had outlined the areas of responsibility for eachof the store employees.General Counsel contended that the Company's solicita-tion of grievances and its attempt to satisfy those grievanceswere intended to persuade the Columbus store employeesto abandon the Union and were therefore violative of Sec-308 TOWN & ()OLlNIRY SLIPFRMARKI IStion 8(a)(I). Relying upon John Howard's testimony, theCompany argued that the record showed that Howard'squestioning of Rohinson regarding problems at the C(olum-bus store and the subsequent corrective action "had noth-ing to do with any union campaign." (Co. Br. p. 27.) 1 find.however, from the facts surrounding Howard's solicitationof employee complaints from Robinson and the Company'sresponse to those complaints that the General Counsel hassustained his burden of proof.John Howard testified in substance that the complaintswhich Robinson voiced in May were the same problemsabout which he had complained to Howard in February.Indeed, in its brief the Company characterizes the May 26conversation as "a rehash of the discussions [Howard andRobinson had back in Februarv. 1977..." (Co. Br. p. 27.)However, the Company did nothing about those complaintsbetween February 1977 and the end of May. It was onlafter the Union's campaign had progressed and after theCompany had received from the Union demands for recog-nition and bargaining, that the Compans roused itself toattempt to satisfy Robinson's complaint. This fiactor to-gether with the Company's repeated manifestations ofunion animus leave little doubt that the catalyst for theCompany's actions was the Union's organizing effort. Ifind, therefore, that by soliciting grievances from Robinsonand thereafter attempting to take corrective action. theCompany violated Section 8(a)(1) of the Act.The Company also argued that the General Counselfailed to sustain the allegation that wage increases grantedduring the Union's campaign were unlawful. I find merit inthe Company's contention.I find from John Howard's credible and uncontradictedtestimony that by separate written instructions, on May 2and 3 he directed Redmont Accounting Service to increasethe wages of 9 Columbus store employees and 13 employeesof other stores. The increases for two Columbus employeeswere retroactive to the week ending April 30. The remain-ing 7 Columbus increases were retroactive to April 24. TheCompany's policy has been to review its employees' wagesas of April I and October I each year. Recommendationsfor wage improvements originate with store managers andcome to Howard either by phone or in writing. However.Howard could not recall whether the recommendations pre-ceding the May 2 and May 3 wage increase memorandumscame to him over the phone or in writing. Nor could How-ard remember how many conversations he had with RogerBox regarding these wage increases or what the substanceof those conversations were. Roger Box's testimony did notshed any light on these discussions. The Company does notkeep wage reviews in its records after recommended wagechanges have been made.During the week ending April 30. Howard. his partnerWilliams, and Roger Box met and selected the nine Colum-bus store employees who were to receive increases. TheCompany's accounting firm made out the pay roll checks forthe week ending April 20 on the following Monday. May 2.Consistent with the firm's normal processing, the retroac-tive pay increases were received by the employees on Ma13.The Supreme Court in N. L. R. B. v. Exclhange Par.s C('oe,-pany, 375 U.S. 405, 409 (1964). provided a test for determin-ing whether the wage increases in this case violated Section8(a)( 1 ) of the Act. That test requires a finding that the Com-pans's conferral of the wage increases during the Union'sorganizing campaign was for the "express purpose" of per-suading the Columbus store emploees to reject the Union.See 7'nAalva Refining Co., 175 NLRB 619. 620 (1969),enfd. 434 F.2d 1041 (10th C(ir. 19711. Here. I find that theGicneral C(ounsel has tailed to satisfy the Exchlaiage Partsdoctrine.I find that the General C'ounsel has not shown by a pre-ponderance of the evidence that the Company granted theincreases in May to the Columbus store employees for theexpress purpose of undermining the Union. Ihe timing ofthe pay ment of the increases on Ma) 13 arouses suspicion.For bh that date the Company was well aware of theUlnion's organizing ett'ort and had alreadN manitfested unionanimus. However, there is insufficient evidence to show thatwhen John Ioloward instructed the accountant to make the9 payr-oll aldjustments he was a are of or suspected that aunion campaign had begun at the Columbus store. Thecredited testimon of union representative C'onyers showsthat the first contactl between the Union and the Columbusstore employees Eras about one week prior to the Mla) 5union meeting. The imprecision of this e\,idence does notpermit me to determine whether the contact preceded How-ard's decision. Further I cannot discern any evidentiaryground tor finding that on April 30. Ma, 2, or 3 Ho'wardwas a.ware of or suspected that there was union activ it atthe Columbus store. Nor can I accept the General Coun-sel's assertion that a delay of one week in the payment ofthe 9 wage increases was fltal to the Company's defense.According to the General Counsel the one week dela5marked a deiialion frotm C'ompany practice. However. therecord fails to show what the Company's practice was inthis regard. Nor was there any showing that such a delaywas in tact unusual. Moreoser, I find from Howard's un-contradicted testimon} that his May 2 and Ma 3 memos tothe accountant miay have arrived too late to permit pay-ment of the increases on May 6.There are other factors which suggest that the 9 wageincreases at the Columbus store were not unlawful. ]TheGeneral Counsel did not establish that the granting of suchwage increases was without precedent. On the contrary.John Howard's testimony suggests that the May 13 wageincreases were pursuant to standing company policy. I alsonoted that in addition to the 9 Columbus store employees13 other company' employees employed at five other com-pany stores where there was apparently no union activityreceived wage increases at the same time as the Columbusstore employees. In sum, I find that the General Counselhas not shown that the May 13 wage increases were viola-tive of Section 8(a)(I) of the Act. I shall recommend dis-missal of the allegation that they were violative of that Sec-tion of the Act.C(. T7e Discharglllcs /f Emplo.yee.s Karlinger and .,logh,I. he actsThe Company employed Jim Karlinger as the (Columbusstore's produce manager. without subordinates, from De-309 I)l(ISIONS OF NATIONAL ILABOR RELATIONS BOARDcember 19, 1974, until his discharge on May 7. 1977. Hisduties included ordering produce from specified suppliers,maintaining adequate supplies of produce items in the sell-ing area, preparing produce for display and attending to thedepartment's neatness and cleanliness. Karlinger's workinghours were 6:30 a.m. to 3:30 p.m. on Monday, Wednesday.and Friday. His Saturday hours were from 8 a.m. until 5p.m. His days off were Tuesday and Sunday.Karlinger ordered the Columbus store's produce in ac-cordance with procedures in effect when he became pro-duce manager. Each week Karlinger ordered the Columbusstore's produce, on Monday, Wednesday, and Friday froma wholesale supplier. Associated Grocers. Karlinger se-lected items from an Associated Grocers catalog. On thethree designated days. Associated Grocers received Karlin-ger's order by telephone. He decided on his own what andhow much to order and what items were to he featured onsale. Karlinger used his own judgment without consultingwith Roger Box or any other member of the Company'smanagement. Karlinger also had authority to order pro-duce from suppliers other than Associated Grocers and didso when he deemed it to the (ompany's advantage.Karlinger's produce area consisted of a refrigeratedcooler and a work area containing drain tubs and a wrap-ping machine. In the work area Karlinger prepared pro-duce for display. Karlinger did not set prices for his mer-chandise. He priced the displaced produce referring to theretail prices shown in the Associated Grocers catalog. Kar-linger's operational supervisor, Produce Specialist GilbertDavis, visited the Columbus store once or twice per week.He advised Karlinger of the Columbus produce depart-ment's performance in terms of profit and volume in rela-tion to the Company's other produce operations, and in-structed Karlinger on how to improve the Columbus storeproduce operation.Karlinger supported the Union's organizing effort. OnMay 5 he attended the union meeting at Joplin. Missouri.where he signed a union authorization card and gave it tothe Union's representative, Glen Conyers. The next day,during his afternoon break. Karlinger asked Columbusstore employee, Lorraine Coons if she knew that some ofthe other store employees had attended a union meeting onthe previous evening and were considering union represen-tation. Loons replied that she had heard nothing about theunion activity or possible union representation. When Kar-linger questioned her about her sentiment Coons said shewas not interested, broke off the conversation, and walkedtoward the front of the store.On Saturday, May 7 Karlinger reported to work a fewminutes before 8 a.m. Roger Box greeted him near the storeoffice. Box invited Karlinger into the office adding: "I havesomething to tell you that you're not going to like." Karlin-ger asked for an explanation. Box replied, "Well I hate totell you this, but I'm going to have to terminate you." Kar-linger asked why, Box replied that John Howard had vis-ited the store on the previous evening, "was in a terriblemood" and had stated that Karlinger's gross profit was 5percent below the Company average. Box stated that as faras he could see that was the reason for Karlinger's termina-tion. Box stated that because of Howard's anger he fearedfor his own job. After expressing disbelief and dismay at theunexpected development Karlinger went to the back of thestore, discussed his discharge with some employees. and leftthe store about 8:30 a.m."The Company employed James Mogle as a stocker fromAugust 1973 until his termination on the morning of May 7.Mogle's hours were II a.m. to 8 p.m. on Mondays andFridays, 9 a.m. to 6 p.m. on Wednesdays, Thursdays. andSaturdays and I p.m. to 7 p.m. on alternate Sundays. Hewas off on Tuesdays. Mogle's duties included stocking thesides of two aisles of the Columbus store. Mogle's aislesdisplayed flour, sugar, cake mixes, canned vegetablescanned fruit. canned juices, coffee. and baby food, all ofwhich he ordered in a company prescribed routine mannerfrom Associated Grocers. Mogle stamped prices set by As-sociated Grocers on the packages and cans, and stackedthem along his two aisles. Mogle enjoyed the same author-ity as did Stanley Robinson to request store employees tohelp him with his physical tasks. Mogle also checked twocash registers. following the same procedure as Robinsondid.On alternate Sundays Roger Box left Mogle in charge ofthe store with the same authority enjoyed by Robinsonwhen he was in charge. Not more than two other employeeswere present during Mogle's shift. Mogle called additionalemployees to work if the store became busy but only inaccordance with Box's instructions. The employees workingwith Mogle on the Sunday shift performed tasks whichwere set out on a list which Roger Box prepared and left ata designated table in the back of the store. There is noevidence that Mogle made any work assignments to theemployees on his own initiative.On the morning of May 2. in the back room of the Co-lumbus store. Mogle asked Stanley Robinson if Robinsonhad visited the Union's hall at Joplin. Robinson said he hadand that he and union representative Glen Conyers hadarranged an employees' meeting on the evening of May 5 atthe Joplin union hall. Thereafter, at about midday, whilestocking groceries at the Columbus store. Mogle informedemployees Jan Guy, Wilma Gray and Walter Bradshawabout the meeting. On the evening of May 5 Mogle at-tended the union meeting in Joplin along with Karlingerand five other Columbus store employees. While at theunion hall. Mogle signed an authorization card which theUnion retained.Mogle arrived for work about 10 minutes before 8 on themorning of May 7. Upon his arrival he met Roger Box onthe step of the store office. Box said he had something forMogle and Mogle "probably wasn't going to like it." RogerBox held up a white envelope which he laid down on theedge of the office enclosure. Mogle took the envelopeopened it and found checks for 2 weeks' vacation pay.When Mogle asked for an explanation Box explained thatHoward had said that Mogle "hadn't improved." Moglesaid nothing and left the store.2. Analysis and conclusionsThe General Counsel urges that sufficient circumstantialevidence establishes that the Company discharged Karlin-' The findings of fact above regarding Karlinger were based upon hiscredible and uncontradicted testimony.310 O1()N & ( () NiRY S PE RM\RKI !ISgecr and iMo1le heca;use ft their unll.ll actii tiesI. I he (CorI-pan) contends there has heen no show ing that prior to tilhedlischarges the ('onpan) knew or suspected that Karlingeror Mogle were prounion actiisis. MNoreosxer. the CoimpanNargues that the evidence shows the discharges were for ra-sons having nothing to do with the union organizing cam-paign. or the reasons stated below. I find that the ('orn-pany discharged Karlinger and Mogle because it knew orsuspected that they were engaged in union actiitl.The Board has recognized that where direct knowledgeof an employee's union actilit is not available. "suchknowledge may be inferred from the record as a whole."Wiese Po, Wheling Co., In(.. 123 NLRB 616. 618 (1959).Factors properly considered in arriving at such an inferencehere include the abruptness and timing of the discharges.the absence of warnings. the size of the store's complementthe emploser's union animus. the intensity of the dis-charged employees' union activitl. and whether the Com-pany's explanation for the discharges withstood scrutin.See Tavko Ilndlstries, Inc.. 214 NLRB 84. 87 (1974): Mid-land Container Corp.. 190 NLRB 328, 329 330 (1971);Wiese Plow Welding Co., Inc.. tupra.The circumstances surrounding the two discharges hereprovided adequate basis for my finding that John Howardat least suspected Karlinger and Mogle of being union ac-tivists. Thus, the Company discharged only two employeesat the Columbus store on May 7. Karlinger and Mogle.These two employees were among eight Columbus storeemployees who attended a union meeting only 2 days priorto the discharge. Further, on May 2. Mogle. spoke to Rob-inson and three other company employees while working atthe Columbus store, about the contemplated union meet-ing. Only one day before his discharge Karlinger, whileworking at the store, discussed the union meeting with aColumbus store employee. During the week ending May 7.when Karlinger and Mogle were engaged in union activity.the Columbus store employed only 19 employees asidefrom Roger and Paula Box. Further neither Karlinger norMogle received any warning of discharge from the Com-pany prior to May 7. Added to the foregoing factors werethe Company's repeated use of unlawful restraint, coercionand interference in its efforts to eradicate the Union's sup-port among the Columbus store employees. In the circum-stances recited. "[ilt stretches credulity too far to believethat there was only a coincidental connection between"Karlinger's and Mogle's union activity' including their at-tendance at the May 5 union meeting and their abrupt andalmost simultaneous discharges two days later. AngwellCurtain Companv. Inc. v. N.L.R.B.. 192 F.2d 899. 903 (7thCir. 1951).The Company attempted to show that the poor job per-formance by Karlinger and Mogle caused it to dischargethem on May 7. However, for reasons set forth below. I findthese proffered explanations do not withstand analysis.In its attempted explanation for Karlinger's discharge.the Company provided a number of reasons. When Karlin-ger asked Roger Box for the reason. Box replied that it wasbecause Karlinger's "gross profit was 5 percent below com-pany average." Later, on the first day of the hearing in thiscase. John Howard testified that there were several reasonstor Karlinger's discharge. Illoward's tirsl reason va;s "com-plete disregard for direct instruction." Howard included inthis category ' "[d]ating and rotating product in the cooler.ordering specific merchandise." When questioned aboutKarlingcr's ordering problem Howard testified aout oneincident inorin ig flowers. When pressed for other reasons,Ho,a;rd said "l.ow gross profit in the department.'' tinderfurther pressure. Hloward went on as illows::Well. cleanliness in the department ...the rack, thetables in the hack roomn, cooler condition, overbuying.huy ing outside overbhu ing on outside supply. in otherwords, unauthorized purchases from an outside source.Approxiliatel 2 months later HoAard again testifiedabout Karlinger's discharge He gave another reason for hisdecision to discharge Karlinger Karlinger's working hours.He also summarized again his reasons for discharging Kar-linger. They were. "buying on the outside, not rotating andfollowing directions. not rotating the product ...and thefact that on occasion I found his rack in ery poor condi-tion." Roger Box testified that Respondent's reason or tdis-charging Karlinger was:It was iriday evening and the produce section as inhad condition and s I say. that is one otf oLr busiestdays busiest day and it should be up in condition.Finally, in its brief' the Company gave as a further reasonfor Karlinger's discharge his failure to heed the repeatedinstructions "from the State Health inspector" to clean uphis produce department.In reviewing the Compan 's reasons I detect serious in-firmities. I note that all but one never reached Karlinger'sear on the day of his discharge. This tardy eft;rt to presentadditional reasons not presented to Karlinger at the time ofhis discharge suggested that they were afterthoughts. Theshifting and inconsistent array of reasons created the suspi-cion that the decision to discharge Karlinger rested on noneof them.The Company's defense also faltered because of the unre-liabilits of John Howard's testimony regarding his discus-sions with Gilbert Dasis and Roger Box prior to the deci-sion to discharge Karlinger. On the first day of the hearingHoward testified as an adverse witness. When GeneralCounsel asked Howard to relate what was said in a conver-sation he assertedly had on May 6 with Roger Box. Howardbegan to answer in an unresponsive manner. Counsel forthe General Counsel objected to the testimony saying."Your Honor. I would reallN like to focus on the conversa-tion and exactly what was said." At this. Howard testified"I don't remember exactly what was said." I explained toHoward that the background which he was attempting togive in his unresponsive answer was of some value but thatcounsel for the General Counsel wanted to focus on theconversation. I added that if Howard didn't remember thatall he need say was "I don't remember." Howard testified"I don't remember." However on November 30, approxi-mately two months later. while testifying for the Company.Howard gave a detailed version of his asserted conversationof May 6 with Roger Box.In his testimony on the first day of the hearing. Howardtestified positively that produce specialist Gilbert [avisII D[)I('ISIONS Ot NA II()NAI I.ABOR()K RIA ONS BOARI)brought to his attention Karlinger's failure to compl witlDavis' instructions to purchase additional flowers for Moth-ers' Day Ma 8. 1977). When asked when that conv'ersa-tion occurred Hloward had difficulty. lie first testified: "Idon't remember." When prodded he conceded that the con-versation would have occurred prior to Mothers' Day. Un-der further probing. he answered: "I don't know." Whentwo weeks or one month were suggested Howard testified:"I'd say probably a week." When asked where the conver-sation occurred Howard testified: "I don't remember."When asked to tell what was said and by whom in thatconversation Howard testified "I don't remember." Flow-ever, Davis did violence to Howard's already flawed testi-mony when he testified credibly that to the best of his recol-lection he did not discuss James Karlinger's workperformance with any person from "on or about April 17.1977, to on or about May 7. 1977." Thus, accepting Davis'testimony, on May 6. Howard could not have known thatKarlinger had not complied with Davis' instructions to or-der more Mothers' Day flowers than Karlinger wanted. ForDavis gave that instruction to Karlinger during the weekpreceding May 8.Nor did Roger Box corroborate Howard's account oftheir asserted May 6 conversation. For after asking on di-rect examination whether Box could "remember every thingthat was discussed between [him] and Mr. Howard [on May61" and receiving a negative response, the Company's coun-sel did not venture further examination of Box on this topic.The infirmities which I have detailed added to my im-pression that Howard was not a candid witness. I was thuspersuaded that Howard's accounts of the two asserted con-versations were fiction.In its attempt to demonstrate Karlinger's shortcomings,the Company introduced through testimony and exhibits aseries of instances in which either Store Manager Box orProduce Specialist Davis recorded shortcomings in Karlin-ger's performance, from February 7 until May 4. Theircomplaints concerned too much buying from an outsidesource, over supply, gross profit, the cooler, the quantityand appearance of produce in the rack, cleanliness, datingmerchandise. and the State Inspector's direction to cleanthe produce work area. However. Karlinger's faulty per-formance did not provoke the Company into threateninghim with discharge or any other penalty prior to May 7.Indeed, Roger Box told Karlinger in mid-April that hebelieved that Karlinger was about to receive a wage in-crease. About two weeks later Karlinger and Box reviewedthe Columbus store's produce profit and loss statement forthe week ending April 30. The statement showed a 36.16percent gross profit. When Karlinger assured Box of its ac-curacy, Box said, "Well, that's a good deal. then." Finally.on the very day on which, according to Howard, he decidedto terminate Karlinger Box expressed satisfaction with Kar-linger's work in the Columbus store produce department. Inany event John Howard's tolerance of Karlinger's job per-formance came to an abrupt end on May 6, but one dayafter Karlinger had attended the Union's meeting andsigned a union card and on the same day on which hediscussed the Union with a fellow employee at the store.These circumstances strongly suggest that Howard seizedupon long tolerated shortcomings to camouflage an unlaw-ful discharge.In smI, a preponderance of the evidence supports the(General Counsel's contention. I find that the Company dis-charged Karlinger because it knew or suspected that he wasa union activist and that the reasons offered by the Com-pany played no part in its decision to do so. Accordingly, Ifind that by discharging Karlinger the Company violatedSection 8(a)(3) and (I) of the Act.'"As in the case of Karlinger, the Company offered a vari-etv of' reasons for Mogle's discharge. On May 7, whenMogle inquired as to the reason for his unheralded dis-charge, Roger Box answered only that Howard had statedthat Mogle "hadn't improved." At the hearing, John How-ard and Roger Box presented specific complaints. Howardoffered "[a]ttitude. failure to follow direction, cleanliness.housekeeping." Roger Box first testified "there were severalad items that we were low on and out of on Mr. Mogle'ssection and the section was always dirty. It was nevercleaned and we had several discussions about it. It didn'tget any better." When Company counsel asked Roger Boxto summarize again the reasons for Mogle's discharge, Boxprovided this generalization:Well that would go back over a period of severalweeks. As I say., he was dissatisfied. disgruntled that hedidn't seem to want to do anything that I wanted himto do and something had to be done.John Howard's testimony regarding his decision on May6. also reflected uncertainty as to the reasons for Mogle'sdischarge. On the first day of the hearing, John Howardgave the following account of his May 6 conversation withRoger Box:I pointed out to Mr. Box that Jim Mogle's section wasdirty, that he had alignments of products that shouldnot be. -Ile was overdisplaqed on slow-selling items,underdisplayed on fast-moving items. There were nostock conditions existing on his section of advertiseditems with overstock conditions existing in the backroom which he was responsible for.Approximately 2 months later, on direct examination bycompany counsel. Howard testified as follows regarding thesame conversation:I generally make and I did make that date rough notesas I walked around the store. It may be on a box bot-tom, it may be on the back of a sign. I went down thatlist with Mr. Box and we covered the fact that therewas a soap item no stock, three to five items-and Idon't remember the number-and can alley no stocks.I don't know whether I covered the coffee that was nostock that day or not. We talked about it and I hadmade a note as to the shelf alignment of facings within11 In arriving at this conclusion, I have considered a decision by the Kan-sas Department of Human Resources. Division of Employment, denyingunemployment compensation to Karlinger on the ground that he had beendischarged on May 7 "for a breach of duty reasonably owed [the Com-panyl." However. it appears that the Kansas agency was confronted with asubstantially different body of evidence than I had before me. Thus, forexample the Stale agency's decision is free of any reference to Karlinger'sunion activity or the Company's sentiment toward the Union's campaign.For this reason, the Kansas agency's decision is not persuasive. Western SawManujiururers. Inc., 155 NLRB 1323, 1334. f. 19 t1965).312 TOWN & COUNTRY SUPERMARKETSthe can alley section that we had discussed with JimMogle, that they had not been made. I told Rog. 'Inmy opinion, Rog, I've gone just about as far as I can gowith Jim Mogle with the attitude that is existing. It hasnot improved. His performance has not improved andhe needs to be terminated.'As noted above, Roger Box did not remember what wassaid in his May 6 conversation with Howard.Thus did the Company appear hardpressed to provide aconsistent explanation for John Howard's decision to termi-nate Mogle? This circumstance suggested that the Com-pany was not offering the true reason for that decision.On the first day of the hearing in the case. Howard gavesketchy testimony regarding his attempts to correct Mogle'sattitude. Howard testified that Mogle's poor attitude cameto his attention "several months prior to the termination."When asked how many months, Howard answered "3, 4,5." When asked what steps he took to correct the matter, hesaid that he had a conversation with Mogle in the store'sback room. Howard could not place the date any betterthan having occurred in 1977. Howard went on to relatethat Mogle was asking for a wage increase and that heHoward pointed out "some of the problems that [Mogle]was facing as an individual." Howard's account of his criti-cism of Mogle's performance, was short of specifics. Hetestified: "I criticized his shelf alignment wihtin his depart-ment. I criticized his buying. I criticized his housekeeping.and I criticized his attitude."As for Mogle's asserted failure to follow directions How-ard could not recall when he first obtained knowledge ofMogle's failing in this regard. The best that Howard couldprovide was that it occurred in 1977. When asked to de-scribe or to state what he had said to Mogle on this point hewas not responsive. Howard testified:To my best knowledge, I was critical of the amount oftime that it took him to answer a call to the front, thehousekeeping problem that had been prevalent withJim, and that's basically all that I can remember.When asked about Mogle's asserted problem of "cleanlinessor housekeeping," Howard testified that he spoke to Mogleabout it sometime in 1977, but did not remember howmany times he spoke to Mogle about these matters andcould not provide any content to such conversations. Whenasked how many times he had warned Mogle about thesethree major shortcomings, Howard testified "Well I'mgoing to say probably twice, probably at the most." AgainHoward could not remember when these warnings were is-sued or any of the circumstances except that they occurredat the Columbus store. Nor could he provide any recollec-tion of what was said in these two asserted instances. Hisresponse in all of these situations was almost exclusively "Idon't remember."Further doubt enshrouds Howard's testimony. For. I findfrom Mogle's credited testimony that on March 3. he had aconversation with Howard about the Company's insurancepolicy and a wage increase for Mogle. In this credited ver-sion, Howard did not criticize Mogle's work. Mogle ex-pressed unhappiness about the Company's insurance cover-age and his wage rate. More importantly Howard ended thediscussion assuring Mogle that the Company would soongrant him and other employees moderate raises, "if condi-tions and attitudes within the [Columbus] store im-proved.""'In sum, Howard's testimony regarding his efforts to cor-rect Mogle's asserted shortcomings is wanting in substance.This factor, combined with the other infirmities in How-ard's testimony which I have recited above, dealt a fatalblow to Howard's attempt to explain his decision to dis-charge Mogle.Mogle's treatment at the hands of Paula Box and RogerBox prior to May 6 also suggested that the Company's de-fense was pretextual. Paula Box began criticizing Mogle in1974 and, according to his credited testimony, continued todo so approximately once per week, with the last such occa-sion on May 2. Also, from January 5. 1977. until May 5.1977. Roger Box wrote 15 notes criticizing Mogle's work.Until May 6 Roger Box's concern about Mogle's perform-ance did not cause him to either warn Mogle that he wouldbe discharged or to recommend that such action be takenby the Company. Here, as in Karlinger's case, the timing ofthe change of attitude came only one day after the Unionmeeting, and but 4 days after Mogle had discussed thatmeeting with four of his fellow employees at the Columbusstore. Indeed, as in the case of Karlinger, the Company'stoleration of Mogle's shortcomings until May 6 stronglysuggested that the Company seized upon his faults as apretext.Again the record leaves little doubt that the Companyhastened to discharge Mogle because John Howard at leastsuspected that Mogle was engaging in union activities andfavored the Union. I find. therefore, that by dischargingJames Mogle on May 7 the Company violated Section8(a)(3} and ( 1) of the Act.D. The Refisal To Recognize and Bargain With the UlnionAs of May 6. when the Union wrote its letter demandingrecognition and bargaining it claimed the support of a ma-jority of the Company's Columbus store grocery store em-ployees.'s On May 7 the Company rejected the Union's de-mand. In defense of its refusal to bargain the Companycontends that the General Counsel failed to establish theUnion's majority status in an appropriate unit. For the fol-lowing reasons I disagree with that contention.The Company argues that the proposed grocery unit isinappropriate and that only a storewide unit including theI Two months after testifying vaguely about conversations with Mogleabout Mogle's performance and attitude. Howard gave a detailed version ofthis conversation. Contrary to Mogle's version. Howard testified that he.Howard "brought up the fact that [Mogle'sl attitude had been poor and[Moglel admitted that it had been." As Mogle impressed me as being themore reliable witness. I have credited his version.' The unit sought by the Union was described in the complaint as followsAll full-time and regular part-time stockers, checkers. produce manager.and carry out personnel employed by the Respondent at the [Columbus.Kansas.l store, including the assistant store manager, but excluding of-fice clerical employees, professional employees, managerial employees,confidential employees, meat department employees, janitors. bakerydepartment employees, main warehouse employees. truckdrivers,guards. and supervisors within the meaning of the Act ...313 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeat department would be appropriate. Thus, according tothe Company, meat department employees Charles Greer,May Stevens, and Ray Carlton should have been includedin the proposed unit." There is no bargaining history forRespondent's Columbus store.Under Board policy regarding retail food stores, as setout in Mock Road Super Duper, Inc., 156 NLRB 983, 985(1966), and R-N Market, Inc., 190 NLRB 292 (1971), aseparate unit of grocery employees excluding meat depart-ment employees is presumptively appropriate. Here, thereis no showing that this presumption is inapplicable to Re-spondent's Columbus store. Indeed, it appears to be thenormal retail food store envisioned in the cited cases. I con-clude therefore that the unit limited to the grocery employ-ees, as sought by the Union, is appropriate for purposes ofcollective bargaining.Contrary to General Counsel, Respondent would excludeWalter Bradshaw from the unit. The Company employedWalter Bradshaw at the Columbus store as a stocker andcarry-out person while he was attending high school. Hisname appeared on the payroll for the weeks ending April30 and May 7, along with the names of the other hourlypaid grocery employees. Bradshaw quit his employmentwith the Company on May 7.The Company hired Bradshaw in cooperation with ahigh school program called "Distributive Education." Un-der this program the high school obtained jobs for the stu-dents and released them to work at those jobs during schoolhours. At the time he was hired Respondent understoodthat he would only work during the school year.The determination of whether Bradshaw should be in-cluded in the unit rests upon whether he enjoyed a commu-nity of interest with the other unit employees with respectto wages, hours, and working conditions. Gruber's SuperMarket, Inc., 201 NLRB 612, 613, fn. 5 (1973). Bradshawwas one of three hourly-paid checker-carryout employees.Of the three, only his status is in dispute. Company recordsshow that Bradshaw received the same hourly rate as didthe other checker-carryout employees, Alan McClure andWilliam L. Soper Jr. During the last week of his employ-ment Bradshaw worked 15 hours. In that same week Mc-Clure worked 30 hours, and employee Soper worked 9hours. Aside from his status as a student, Respondent urgedno other ground for excluding Bradshaw from the unit. AsI find that Bradshaw enjoyed a community of interest withother undisputed unit employees, I shall include him in theunit.Contrary to the General Counsel Respondent would in-clude Paula Box in the unit. At all times material to thiscase Respondent employed Paula Box as the bookkeeper ofits Columbus store. However, her status as Manager RogerBox's wife afforded her special status and enlarged her re-sponsibility. Paula Box assisted her husband in schedulingemployee working hours and in checking the shelves of thegrocery department and the appearance of the store's park-" The Regional Director, in his Decision and direction of election on theUnion's petition in Case 17-RC-8293, found the proposed unit appropriate.The Board denied Respondent's request for review of the Regional Direc-tor's unit determination.ing lot. I also note that Paula Box's primary work stationwas in the store office which she shared with Manager Rog-er Box. I find from these facts that Paula Box did not sharea sufficient community of interest with the unit employeesto permit her inclusion in the unit. Indeed I find that herinterests, particularly because of her husband's status asstore manager, and her participation in the store's manage-ment, were more aligned with those of Respondent's man-agement, than with those of the unit employees. I shall,therefore, exclude Paula Box from the unit.Respondent would exclude Stanley O. Robinson on theground that he was a supervisor and James Mogle andJames Karlinger on the ground that they were dischargedon May 7 I have found above that Robinson was not asupervisor within the meaning of Section 2(11) of the Act. Ialso find upon consideration of his duties that he was essen-tially a grocery clerk. I shall therefore include him in theunit. Having found that the Company discharged Karlingerand Mogle unlawfully on May 7 I1 shall include them in theunit in accordance with well settled Board policy. E.g.Commodore Watch Case Co. Inc., 114 NLRB 1590, 1599(1955).Respondent would include stocker-checker Steve David-son who worked at the Columbus store as a summer sea-sonal employee during the 2 or 3 years prior to the hearing.During the rest of each year, Steve Davidson attendedschool in Arkansas. There is no showing that Davidsonworked at the Columbus store during school years. I findthat Steve Davidson was exclusively a summer employee.As he therefore lacked sufficient community with the regu-lar employees, I shall exclude him from the appropriateunit. South Station Liquor Store, Inc. db/a Berenison Li-quor Mart, 223 NLRB 1115, 1117(1976).I find merit in Respondent's position that, cashier-stockerParticia Ann Edmundson was entitled to inclusion in theappropriate unit for the payroll period ending May 7. Un-der Board policy, Edmundson's maternity leave of absencestatus during the entire week ending May 7, entitled her toinclusion in the unit. E.H. Sargent and Co., a Corporation,99 NLRB 1318, 1319-20 (1952). Accordingly, I shall in-clude Edmundson in the unit.I find that the appropriate unit included the followingemployees as of May 7:Wilma GrayRobert L. WellesStanley O. RobinsonSteve RooneyMarty CarpinoJames ChristyVirgie Lorraine CoonsMitchell L. ReesePatricia EdmundsonKristie A. RichardsDebra L. JacksonAlan D. McClureWalter D. BradshawWilliam L. Soper Jr.,Janifer GuyJames MogleJames KarlingerAlong with its initial letter demanding recognition andbargaining dated May 6, the Union enclosed photo copiesof authorization cards signed by each of the following em-ployees: Walter Bradshaw, James Christy, Alan McClure,20 The Regional Director directed that Karlinger and Mogle vote a chal-lenged ballot. Respondent took the position that they were supervisors. TheRegional Director found the record inadequate to determine their unit place-ment.314 TOWN & COUNTRY SUPERMARKETSJames Mogle, Stanley O. Robinson James Karlinger, Jan-ifer Guy, and Debbie Jackson. Thus of the 17 unit employ-ees only 8 had signed authorization cards for the Union asof the date of the Union's recognition letter. However un-der settled Board law the Union's majority' status was to bedetermined as of May 7 the date upon which the Companyreceived the bargaining request rather than on May 6.Greyhound Food Management. Inc. and Post Houses. Inc..198 NLRB 1146. 1153 (1972).As of May 7 the Union had obtained valid authorizationcards from a majority of the unit employees. On that date,the following unit employees executed authorization cardsfor the Union:Steve W. RooneyKristie A. RichardsMitchell L. ReeseJames ChristyJames KarlingerMarty C. CarpinoJanifer L. GuyAlan D. McClureDebra L. JacksonJames MogleStanley O. RobinsonWalter BradshawAssuming that these 12 authorization cards were valid as ofMay 7, the Union achieved majority status on that date.The Company argued that Stanley Robinson's participa-tion in the Union's organizing effort and an offer to waivethe Union's initiation fee vitiated the authorization cards. Ifind no merit in either of these contentions.The portion of the Company's argument based uponStanley Robinson's participation is wholly without sub-stance. At all times material to this case Stanley Robinsonwas a unit employee. Thus, he was entitled to participate inthe Union's organizing effort. It follows that the authoriza-tion card signatures attributable to his efforts were nottainted because of his participation in their solicitation.The Company contends that under the decision of theSupreme Court in N.L.R.B, v. Saair Manufacturing Co..414 U.S. 270 (1973), the Union's authorization cards areinvalid. The testimony of union representative Glen Con-yers showed that in soliciting the card signers both at theUnion's headquarters and elsewhere. Conyers told Com-pany employees that the Union had authority "to waive allinitiation fees charged." Conyers authorized Robinson touse the same statement in his solicitations.In Savair, supra, the Court held that a union may notlimit a waiver of initiation fees to those employees who signcards prior to the election. The Court recognized that per-mitting such a waiver "allows the union to buy endorse-ments and paint a false portrait of employee support duringits election campaign." (414 U.S. at 277). Yet, as the Boardhas observed: The Court legitimized waivers of fees whichare "available not only to those who have signed up withthe Union before an election but also to those who joinafter the election.2Schwajb Foods, Inc., d/h/a Scotts IGAFoodliner 223 NLRB 394, 411 (1976).Here, unlike Savair, the Union's waiver was not limitedto thooe who signed the card for, or otherwise supported,the Union prior to an election. The Union did not even linkthe waiver to an election. Instead, it declared that it wasexercising its right to waive initiation fees during a "new21 Quotation from 414 U.S at 274organizing program." 'Ihe words 'new organizing pro-gram" would include those unit employees who joined theUnion up until such time as the Company might recognizeand commence bargaining with the Union. Thus, thiswaiver would be available to all employees who joined theUnion both before and after such election as might be heldin the proposed bargaining unit. In sum, I find the Union'scards do not run afoul of the Salair doctrine. See SottIG.A )Fodliner supra, 223 NLRB at 411 (1976): .. Mc-Furland Compan. 219 NLRB 575, 576 (1975).The Union's demand for recognition and bargaining onMay 7 was supported b an untainted majority of the unitemployees. That the Union, simultaneousl1 with its de-mand for recognition or thereafter, filed a representationpetition with the Board did not provide a valid excuse forthe Company's refusal to bargain with the Union. TonkinCorp. ofl C(ahlJornia. dh/a Svlen LUp Bling (Co. of Sacra-mento, 165 NLRB 607. 615 (1967).Nor was the Company's obligation to bargain with theUnion vitiated b a letter sent to the Union in September inwhich nine unit employees declared they no longer wantedthe Union to represent them, and that theN intended theirauthorization cards to be used tfor an election rather thanfor bargaining. The letter came in the wake of the ('ompa-nN's unremedied unfair labor practices and its content wasuncorroborated hearsay. I have therefore disregarded theletter as a reliable gauge of employee sentiment.I also find, in agreement with the General Counsel. thatthe Company's unfair labor practice. particularly the un-lawful discharges of Karlinger and Mogle, were of such anature as to undermine the Union's majority and impedethe Board's election process. It is likel, that coercive effectof the two unlawful discharges combined with that of theindependent violations of Section 8(a(1) I oft the Act whichinvolved additional unit employees enveloped the entireunit and persists. Consequently. a bargaining order is war-ranted here. 'enworth Trucks of Philtadelphia. 1I1(, 229NlRB 815, 822 (1977): Trading Port, In'.. 219 NIRB 298.301 (1975). I conclude therefore that the ('ompan! violatedSection 8(a(5) and (I) of the Act hb refusing to recognizeand bargain with the UInion on and after Ma 7. as theexclusive representative of its Columbus store's grocer em-ployees. Trading Port. Inc.. supra, 219 NL RB at 301.II. THE EFE('I OF IHt L NFAIR tIABOR PRA('II(IS l '()N(O()MMER( The activities of the Company set forth in section II,above, occurring in connection with its operations. de-scribed in section I above, have a close, intimate. and sub-stantial relationship to trade, traffic, and commerce amongthe several States and tend to lead to labor dispute burden-ing and obstructing commerce and the free flo'. of coin-merce.C()NCI SIONS O()F .ANVI. The Company is an employer within the meaning ofSection 2(2) of the Act and engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. The Union is a labor organizaion within the meaningof Section 2(5) of the Act.315 DIECISIONS OF NATIONAL LABOR RELATIONS BOARD3. The Company interfered with, coerced, and re-strained, its employees in the exercise of rights guaranteedin Section 7 of' the Act thereby committing unfair laborpractices prohibited by Section 8(a)( I) of the Act, by:(a) Threatening to discharge employees because theysigned union authorization cards or otherwise supportedthe Union.(b) Promising increased hours of employment to employ-ees to persuade them to withhold their support from theUnion.(c) Offering free admission to a race track and time offfrom work to employees for the purpose of persuading themto withhold their support from the Union.(d) Interrogating employees about their union sentimentand union activity and the union activities and sympathiesof other employees.(e) Threatening to close the Columbus store if the em-ployees selected a union as their collective-bargaining rep-resentative.(f) Soliciting employee grievances regarding conditionsof employment for the purpose of inducing employees towithhold their support from the Union.(g) Attempting to rectify employee complaints regardingconditions of employment for the purpose of inducing theemployees to withhold their support from the Union.4. By discriminating against James Karlinger and JamesMogle because of their known or suspected union activityor support for the Union the Company violated Section8(a)(3) and ( ) of the Act.5. By refusing to bargain with the Union on and afterMay 7. 1977, when the Union represented a majority of thegrocery employees at the Company's Columbus, Kansas.store, in an appropriate unit, as described above, the Com-pany has engaged in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act.6. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Tilt REMI)YHaving found that the Company has engaged in and isengaging in unfair labor practices, I shall recommend thatit be ordered to cease and desist therefrom and take affir-mative action necessary to effectuate the purposes of theAct. I shall also recommend that Respondent be ordered tooffer James Karlinger and James Mogle immediate and fullreinstatement to their former positions or, if those positionsare not available, to substantially equivalent positions with-out prejudice to their seniority or other benefits and privi-leges. I shall also recommend that Respondent be orderedto make the two discriminatees whole for any losses ofwages they may have suffered by payment to each of thesums they would have earned but for the discriminationagainst them, with interest thereon to be computed in themanner described in F. W. Woolworth Company, 90 NLRB289 (1950). and Florida Steel Corporation 231 NLRB 651(1977).2 1 shall further recommend that Respondent be re-quired to preserve and make available to Board agents22 See. generally. Isis Plumbing & Heaing Co.. 138 NLRB 716 (1962).upon request all pertinent records and data necessary toanalyze, and determine whatever backpay may be due thediscriminatees.Having found that by May 7. 1977, a majority of Re-spondent's employees in an appropriate bargaining unithad authorized the Union to represent them in collectivebargaining with Respondent, and having found that Re-spondent committed serious unfair labor practices so that itnow seems unlikely, if not impossible, that a fair electionunder Board auspices could be held, I recommend that Re-spondent be required to recognize and bargain with theUnion as the representative of those employees, effectiveMay 7, 1977. N.l. R B. v. Gissel Packing (Co. Inc., 395 U.S.575 (1969).Upon the foregoing findings of' fact, conclusions of law.and the entire record, and pursuant to Section 10(c) of' theAct, I hereby issue the following recommended:ORDER23The Respondent. Wilhow Corporation, d/b/a Town &Country Supermarkets. its officers, agents, successors. andassigns, shall:1. Cease and desist from:(a) Discouraging membership in, support for, or activi-ties on behalf' of Retail Stores Employees Union Local 322of Southwest Missouri, affiliated with Retail Clerks Interna-tional Association, AFLCIO, or any other labor organiza-tion, by discharging or otherwise discriminating against anyof its employees.(b) Coercively interrogating employees about their unionmembership, activities, or sympathies or the union mem-bership, activities, or sympathies of other employees.(c) Threatening store closure, discharge, loss of benefits,or other reprisals because its employees select a union astheir exclusive representative for purposes of collective bar-gaining.(d) Soliciting grievances from employees, offering freeadmission to sporting events and time off from work toattend such events, and offering to adjust grievances or ad-justing grievances to induce employees to abandon theirsupport for Retail Store Employees Union Local 322 of'Southwest Missouri, affiliated with Retail Clerks Interna-tional Association AFL-CIO or any other labor organiza-tion.(e) Offering employees increased hours of employmentor increased wages on condition that they withhold theirsupport from Retail Store Employees Union Local 322 ofSouthwest Missouri affiliated with Retail Clerks Interna-tional Association. AFL-CIO or any other labor organiza-tion.(f) Refusing to recognize or bargain collectively with Re-tail Store Employees Union Local 322 of Southwest Mis-souri, affiliated with Retail Clerks International Associ-ation, AFL-CIO as the exclusive bargaining representative23 In the event no exceptions are filed s provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall., as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions. and Order. and all objections thereto shall be deemedwaived for all purposes.316 TOWN & COUNTRY SUPERMARKETSof' the employees in the following appropriate bargainingunit:All full-time and regular part-time stockers, checkers.produce manager. and carryout personnel employedbx the Respondent at the Columbus. Kansas. store in--luding the assistant store manager. but excluding of-fice clerical employees. professional emploees. man-agerial employees confidential employees. meatdepartment employees. janitors. bakery departmentemployees. main warehouse employees, truck drivers.guards. and supervisors within the meaning of the Act.(g) In any other manner interfering with, restraining orcoercing employees in the exercise of their rights guaran-teed in Section 7 of the Act.2. Take the following affirmative action which is deemednecessary to effectuate the policies of the Act:(a) Offer to James Karlinger and James Mogle immedi-ate and full reinstatement to their respective former posi-tions at the Columbus store, and if their respective formerpositions do not exist, to substantially equivalent positionswithout prejudice to their seniority or other rights or privi-leges, and make them whole for any loss of pay they mayhave suffered as a result of their discriminatory discharges,in the manner set forth above in the section entitled "TheRemedy."(b) Upon request. bargain with Retail Store EmployeesUnion Local 322 of Southwest Missouri, affiliated with Re-tail Clerks International Association, AFL CIO. as the ex-clusive representative of the employees in the appropriateunit described above, in respect to rates of pay. wages.hours of employment, and other conditions of employmentand ift an understanding is reached embody such under-standing in a signed agreement.(c) Preserve and. upon request. make available to theBoard and its agents, for examination and copy!ing. all pl -roll records and reports and all other material required toascertain the amount of an) backpa due under the termsof this recommended Order.(d) Post at Respondent's Columbus. Kansas store. copiesof the attached notice marked "Appendix A."'MCopies ofsaid notice. on forms provided b the Regional Director orRegion 17. after being dulN signed b an authorized repre-sentative of Respondent, shall be posted by Respondent in-mediatel) upon receipt thereof for 60 consecuitie das inconspicuous places. at its Columbus. Kansls, including allplaces where notices to its Columbus. Kansas. store em-ployees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notice are not al-tered. defaced, or covered b any other material.(e) Notif' the Regional Director for Region 17 in writilgwithin 20 days from the date of this Order. what steps theRespondent has taken to comply herewith.11 Is FRHIER ORDERI)D that unfair labor practices al-leged in the complaint but not specificall found herein arehereby dismissed.'2 In the event that this Order is enforced hb a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted b Order otthe National L.abor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals infoBrcing ain Order of the Na-tional l.abor Relations Board.":' Errors in the transcript have been noted and corrected "Appendix B"has been omitted from publication317